Title: November 1788
From: Washington, George
To: 




Saturday the First. Thermometer at 44 in the Morning—54 at Noon and 54 at Night. The Wind in the Morning was from the So. Wt. & pretty fresh. About 9 Oclock it clouded up and began to rain for 10 or 15 minutes pretty smartly after which two or three other scuds of rain for a few minutes passed over. Afternoon clear.
Colo. Lee went away after breakfast and I rid to all the Plantations.
In the Neck—all the Plows were putting in Rye, and all the Hoes employed in taking up Potatoes & hoeing in Rye between the Corn.
At Muddy hole—The Plows began to put in Rye in field No. 3

where the Pease grew in hills. The Hoe People continued digging the Irish Potatoes which they began on thursday last.
   
   
   At Dogue run—The Plows were breaking up field No. 3 and the other hands were employed in taking up the scattering Potatoes & fallen Corn.
At Frenchs—both plows and Hoes were employed in breaking up the bouting Roes along the fence that they may be sowed wth. the grain the field has received.
At the Ferry—The plows were breaking up No. 5. The other people, some were cleaning up the Rye that was tread out yesterday, and some digging Potatoes.
Doctr. Craik was sent for, and came down this afternoon to visit Waggoner Jack, who had been sick two or three days.

   
   
   Waggoner Jack was shipped to the West Indies “to be disposed of” in 1791 (Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 336; GW to Anthony Whitting, 3 March 1793).



 


Sunday 2d. Thermometer at 50 in the Morning— at noon and 70 at Night. Wind at No. Et., with clouds, and appearances of rain till about Noon; when it cleared and became pleasant.

Mr. George Mason came here to dinner and returned in the Evening. After dinner word was brot. from Alexandria that the Minister of France was arrived there and intended down here to dinner. Accordingly, a little before Sun setting, he (the Count de Moustiers) his Sister the Marchioness de Brehan—the Marquis her Son—and Mr. du Ponts came in.


   
   Eléanor François Elie, comte de Moustier (1751–1817), successor to the chevalier de La Luzerne as French minister to the United States, had arrived at New York in January. Although an officer in the French army from the age of 17, he spent most of his life in diplomatic service. He was appointed minister to the German state of Trier in 1778, was sent to London in 1783 to soothe relations between Britain and France’s ally Spain, became minister to Prussia in 1790, and later served Royalist exiles of the French Revolution in negotiations with both the British and Prussians (BIOG. UNIVERSELLEBiographie Universelle Ancienne et Moderne . . .. 45 vols. Paris, 1843–65., 29:482–84). In the midst of this distinguished career, his mission to the United States was a failure almost from the start. “A very well informed man” sincerely desirous of promoting American-French commercial relations, he lacked the tact and insight needed to deal with American republicans (David Humphreys to Thomas Jefferson, 29 Nov. 1788, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:300–304). “The Count de Moustier,” wrote John Jay to Jefferson 25 Nov. 1788, “it seems . . . expected more particular and flattering Marks of minute Respect than our People in general entertain Ideas of, or are either accustomed or inclined to pay to anybody” (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:290–91).



   
   The marquise de Bréhan, an artist and much esteemed friend of Thomas Jefferson, proved to be a further detriment to Moustier’s reputation in America. “Appearances (whether well or ill founded is not important),” Jay told Jefferson, “have created and diffused an opinion that an improper Connection subsists between him [Moustier] and the Marchioness. You can easily conceive the Influence of such an opinion on the Minds and Feelings of such a People as ours” (Jay to Jefferson, 25 Nov. 1788, James Madison to Jefferson, 8 Dec. 1788, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:290–91, 339–42).



   
   For her part Madame de Bréhan was already “furiously displeased with America” (Jefferson to Maria Cosway, 14 Jan. 1789, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:445–46). She came to America hoping to find a climate beneficial to her delicate health and a pastoral utopia where the simple virtues of rural life extolled by French intellectuals of the time really existed. The harshness of the American winters and the realities of American life both in towns and in the country soon gave the lie to those romantic preconceptions, leaving her with a feeling of betrayal (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:300–304).


   
   
   Madame de Bréhan’s son, Armand Louis Fidèle de Bréhan (1770–1828), who later became the marquis de Bréhan, had been brought to America with the hope of giving him an education that would be “more masculine and less exposed to seduction” than in France (Jefferson to Abigail Adams, 30 Aug. 1787, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 12:65–66). He was later commissioned a captain in the Royal Lorraine cavalry and accompanied Moustier to Berlin when the comte was appointed minister to Prussia. Although Bréhan joined the Royalist émigrés during the early years of the French Revolution, he returned to France in 1803 and became a baron of the empire under Napoleon. When Napoleon fell from power, he apparently accommodated himself to the new Bourbon regime with little difficulty (Balteau, Dictionnaire de Biographie FrançaiseJ. Balteau et al., eds. Dictionnaire de Biographie Française. 20 vols. to date. Paris, 1933–., 7:196–97; Md. Journal, 11 Nov. 1788).




   
   Victor Marie du Pont (1767–1827), eldest son of the French economist and diplomat Pierre Samuel du Pont de Nemours (1739–1817), had recently become an attaché to the French legation. When Lafayette became commander of the French national guard in 1789, Du Pont returned home to serve the marquis as an aide-de-camp. He subsequently held several diplomatic posts in the United States and in 1800 joined his father and other members of the family in establishing permanent residence in the new nation. His American business ventures, unlike those of his younger brother Eleuthère Irénée du Pont (1771–1834), were generally unsuccessful.



   
   mr. george mason: probably George Mason, Jr., of Lexington (see entries for 17 Dec. 1773 and 29 Nov. 1785).



 


Monday 3d. Thermometer at 50 in the Morning—70 at Noon And 70 at Night. A thick fog untill 8 or 9 Oclock—Clear, calm & exceedingly pleasant afterwards.
Remained at home all day. Colo. Fitzgerald & Doctr. Craik came down to dinner—& with the copy of an address (which the Citizens of Alexandria meant to present to the Minister) waited on him to know when he would receive it.
Mr. Lear went to Alexandria to invite some of the Gentlemen and Ladies of the Town to dine with the Count & Marchioness here to morrow.


   
   Alexandria’s address, welcoming Moustier to Virginia and expressing hope for continued close political connections and growing trade between France and the United States, was warmly received by him on 6 Nov. (Md. Journal, 25 Nov. 1788).



 


Tuesday the fourth. Thermometer at 58 in the Morning—75 at Noon and 72 at Night. Morning clear, calm and very pleasant—as the weather continued to be thro’ the day.
Mr. Herbert & his Lady, Mr. Potts & his Lady, Mr. Ludwell Lee & his Lady, and Miss Nancy Craik came here to dinner and returned afterwards.


   
   In MS “Tuesday” reads “Thuesday.”



 


Wednesday 5th. Thermometer at 63 in the Morning—75 at Noon and 73 at Night. Very clear, calm, warm & pleast. all day.
The Minister & Madame de Brehan expressing a desire to Walk to the New Barn—we accordingly did so and from thence through Frenchs Plantation to my Mill and from thence home compleating a tour of at least Seven Miles.
Previous to this, in the Morning before breakfast I rid to the Ferry, Frenchs, D. Run and Muddy hole Plantations.
At the Ferry some of the People were cleaning up the Rye

which had been tread out the day before. Others were digging Potatoes. The Plows were at work in No. 5.
At French’s—the People were preparing the yard to tread out Oats which had remained in shocks at the yard.
At Dogue Run—some hands were cleaning up Rye and preparing to lay down a bed of Wht. and others digging a Cellar to Store Irish Potatoes in—The Plows yesterday & this day being stopped to tread out grain.
At Dogue run—The People were raising Mud for Manure. The Rye would be all in and covered to day.
 


Thursday 6th. Thermometer at 63 in the Morning—73 at Noon and 72 at Night. Clear, calm, warm and exceeding pleasant.
About Nine Oclock the Minister of France, the Marchioness de Brehan & their Suit, left this on their return for New York. I accompanied them as far as Alexandria & returned home to dinner. The Minister proceeded to George Town after having received an address from the Citizens of the Corporation.
In the Afternoon Mr. Ferdinand Fairfax came in and stayed all Night.


   
   Moustier and Madame de Bréhan originally planned to make a more extensive tour of Virginia including stops at Richmond, the Natural Bridge, and Monticello, home of their friend Thomas Jefferson. They cut short their visit to the state because, in their opinion, “the season was too far advanced” and they already “had so much suffer’d from the cold” on their travels. Nevertheless, they were greatly pleased with GW and Mount Vernon. “Every thing there,” they wrote Jefferson, “is enchanting” (29 Dec. 1788, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 14:399–400).



   
   Ferdinando Fairfax, a godson of GW, had inherited most of the estate of his uncle George William Fairfax during the past year (GW to Warner Washington, 9 Nov. 1787, NHi: George and Martha Washington Papers).



 


Friday 7th. Thermometer at 62 in the Morning 62 at Noon and 60 at Night. Brisk Wind from the So. Wt. with great appearances of much rain till towards evening when it cleared—Sprinklings now & then through the day.
Went with Mr. Fairfax to my New Barn and to the Plantations at the Ferry, French’s, Dogue run and Muddy hole.
At the Ferry—five plows were breaking up Field No. 5. The other force was cleaning Wheat which had been tread out and digging Potatoes.
At French’s—Two of the Plows were at the Ferry—the other was stopped. Some of these people were digging Potatoes at the Ferry and others cleaning up Oats.

At Dogue run—The Plows were at work in Field No. 3: that is five; one of them from Muddy hole. The People were cleaning Wheat.
At Muddy hole—The hands were getting up Mud & some endeavouring to get up Hogs.
 


Saturday 8th. Thermometer at 52 in the Morning—62 at Noon and 62 at Night. Clear all day, with the Wind high from the No. Wt.
Went up to Alexandria, agreeably to a summons, to give testimony in the Suit depending between the Estate of Mr. Custis and Mr. Robt. Alexander. Returned by the New Barn which had got about half the Rafters up.
Found Mrs. Stuart, Miss Stuart, and all Mrs. Stuarts Children here when I came home.
 


Sunday 9th. Thermometer at 44 in the Morning—52 at Noon and 52 at Night. Clear & pleasant without much Wind—that Easterly.
At home all day. One of the Bucks in the Paddock having much wounded the Young woman Dolshy, Doctr. Craik was sent for who came and stayed all Night.


   
   Dolshy, a dower slave, was listed in 1799 as a spinner. She was then the wife of the slave carpenter Joe (list of Negroes belonging to GW, c.June 1799, NjP: Armstrong Collection).



 


Monday 10th. Thermometer at 42 in the Morning—52 at Noon and 50 at Night. Wind Easterly all day & fresh with clouds and great appearances of Rain.
Doctr. Craik went away in the Morning. Rid to all the Plantations.
In the Neck—the Plows and all hands were putting in Rye and taking up Potatoes—except a few who were threshing out Oats.
At Muddy hole—Two Plows were gone to Dogue Run. The Plowman of the other, and the Overseer were endeavouring to get up some outlaying hogs. The other People were getting up Mud.
At Dogue run. The Plows were at work in No. 3. The other hands were cleaning up the Tailings of Wheat & preparing the Cellar for Potatoes.
At French’s—The Overseer & one or two other hands were employed in putting in Wheat in the bouting rows, in field No. 6; especially in that part where the Wht. was sown in drills. The other hand & his plows were at the Ferry.

At the Ferry—five plows were at Work in No. 5. Part of the hands were cleaning Wheat which had been tread out and part were getting up Potatoes.
The New Barn would nearly if not quite have the Rafters up to day.
 


Tuesday 11th. Thermometer at 50 in the Morning—52 at Noon and 52 at Night. In the Night past the Wind shifted more to the Southward and blew most violently. About day it began to rain (which it had done by intervals durg. the Night) and continued to do so till about sun rise when it cleared but still continued to blow very hard at So. West the whole day.
All my People, except those in the Neck were on the public roads repairing of them to day: attended, in some measure, this business myself.
Mr. Lund Washington—Overseer of the Roads—dined here to day.


   
   Lund Washington was appointed by the Fairfax County court on 20 Oct. 1785 to oversee two public roads that ran across the Mount Vernon plantation: from Gum Spring to the mill on Dogue Run and from Gum Spring to Posey’s ferry (Fairfax County Order Book for 1783–88, 180, Vi Microfilm). His visit today was apparently an official one made to request GW to repair one or both roads with his slaves.



 


Wednesday 12th. Thermometer at 44 in the Morning—52 at Noon and 51 at Night. Wind at So. Wt. all day & pleasant—Clear in the morning, but a little lowering towards 3 oclock—clear afterwards.
The force of yesterday was employed in the roads to day.
Mrs. and Miss Stuart went away after breakfast. I rid to the repairers of the Road and to my New Barn—the Rafters of which were all raised about Noon.
Mr. Lund Washington dined here again to day.

	
   
   GW bought about 100,000 eighteen-inch-long juniper shingles for the barn from Thomas Newton, Jr., of Norfolk at a cost of about £40, but unfortunately the last and largest load of shingles did not reach Mount Vernon until the middle of December (GW to Newton, 1 Aug., 10 Oct., and 17 Dec. 1788, DLC:GW). “The Season,” GW wrote the comte de Moustier 15 Dec. 1788, “will be so far advanced before I shall have compleatly finished covering my Barn, that I can be able to do nothing more to it this year” (Arch. des Aff. Etr., Mémoires et Documents, Etats-Unis, vols. 5–6). George Augustine Washington oversaw the completion of the building the following spring (GW to George Augustine Washington, 31 Mar. 1789, DLC:GW).



 



Thursday 13th. Thermometer at 42 in the Morning— at Noon and  at Night. Clear calm, and very pleasant all day.
Began a Survey of the Road leading from my Ferry to Cameren and thence along the Back road by Mr. Lund Washingtons & Mr. Triplett to my Mill, & from thence direct to the Ferry—But meeting Doctr. Craik coming to introduce a Mr. Wilming and another German from Bremin, I turned back with them—after having got as far as Cameren. Dr. Craik retd.


   
   GW wished to replace the public roads running through the Mount Vernon plantation with a single new road. Virginia law forbade the use of gates on public roads; to fence or ditch both sides of a road to keep livestock in or out was expensive. The new road would run from Posey’s ferry past the new barn on Ferry plantation to the mill, thence generally with the millrace to the tumbling dam at the head of the race, and then east across Mount Vernon’s northern boundary to join the “riverside old road” between Gum Spring and Cameron. The “Back road” on which Lund Washington and William Triplett lived was the main road from Alexandria to Colchester (GW to George Augustine Washington, 31 Mar. 1789, and GW to William Pearce, 28 Sept. 1794, DLC:GW; Fairfax County Order Book for 1788–91, 32, Vi Microfilm; map of roads and fences to be maintained for use of the ferry, [Oct. 1790], Vi; map of roads from Cameron to Posey’s ferry and Robert Boggess’s, n.d., ViMtvL). mr. wilming: Henrich Wilmans of Bremen, Germany.



 


Friday 14th. Thermometer at 44 in the Morning— at Noon and 56 at Night. Wind Southerly in the forenoon, and thro’ the day till evening, when it shifted to No. Wt. All the forenoon was very cloudy with great appearances of rain—some of which in a sprinkle or two, fell about 11 Oclock—afternoon clear.
Mr. Wilming—the German Gentleman above mentioned having offered to engage a Gardener for me and to send him in a ship from Bremen; I requested that it might not exceed the following conditions for him and his Wife (if he brings one)—viz.—Ten pounds sterling for the 1st. year—Eleven for the 2d.—Twelve for the 3d. and so on, a pound encrease, till the sum should amt. to £15. beyond which not to go. That he would be found a comfortable House, or room in one, with bedding, victuals & drink; but no clothes; these for self and wife to be provided at his own expence—That he is to be a compleat Kitchen Gardener with a competent knowledge of Flowers and a Green House. And that he is to come under Articles and firmly bound. His, or their passages to be on as low terms as it can be obtained—The Wife if one comes is to be a Spinner, dairy Woman—or something of that usefulness.
After Mr. Wilming went away as soon as breakfast was over I rid to all the Plantations.

In the Neck—The sowing of ten Bushels of Winter Barley, East side of field No. 6 between the Corn was just finished (for an experiment)—being delayed till this time for want of the Barley, from Mr. Wayles. The People were employed in digging Potatoes which they wd. finish doing to day. The Plows were, some breaking up No. 8 and others plowing in Rye the sowing of which would be compleated to morrow.
At Muddy hole—the hands were getting up Mud. Plows at D. Run.
At Dogue run—they were cleaning a bed of Wheat which had been tread out yesterday; & compleating the Potatoe Cellar.
At Frenchs—The People were repairing the Fences around field No. 5. The Plows were at the Ferry.
At the Ferry 6 plows were at Work—the People digging Potatoes.
Mr. Lear finished to day what was left undone yesterday of the Survey of the Roads.
Doctr. Logan and Lady of Philaa. and a Monsr.  of Lyons in France came here to dinner and went away afterwards.

	
   
   Henrich Wilmans sent a gardener named John Christian Ehlers to GW in the summer of 1789. Ehlers, who was later joined by his wife, began work at the rate of 12 guineas a year and received subsequent raises. GW dismissed him in the fall of 1797 (GW to Wilmans, 12 Oct. 1789, Wilmans to GW, 28 Feb. 1790, and GW to James Anderson, 7 April 1797, DLC:GW; LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 313, 353; LEDGER CGeneral Ledger C, 1790–1799. Morristown National Historical Park, Morristown, N.J., 9).



   
   Andrew Wales (c.1737–1799) operated a brewery in Alexandria for many years. Little barley of any kind was grown or sold in the Alexandria area, and Wales as a brewer was the only local person who maintained a supply of it (GW to Thomas Peters, 4 Dec. 1786, NN: Emmet Collection; GW to William Pearce, 23 Mar. 1794, DLC:GW).



   
   Dr. George Logan married Deborah Norris (1761–1839) of Philadelphia 6 Sept. 1781. Granddaughter of a chief justice of Pennsylvania, she obtained an exceptionally good education for a woman of her times largely as a result of a self-directed program of study at home. Her many social connections in the Philadelphia area and her precise and well-informed mind make her Memoir of Dr. George Logan of Stenton (Philadelphia, 1899), written after her husband’s death in 1821, and her extensive annotation of family manuscripts, also undertaken in her later years, valuable sources for historians.



 


Saturday 15th. Thermometer at 43 in the Morning—52 at Noon and 50 at Night. Clear morning with the Wind at No. Wt. Pleasant all day & clear with less Wind.
Went with my Compass and finished the line of stakes from Dogue run (at the Tumbling dam) to Hunting Ck.; for a road on the border of my land adjoining to Colo. Masons. Also connected

this with the road leading from the Gum Spring to Alexandria and from the former run the courses and measured the distances to my Mill and from the Mill to the Mansion House.
   
   On my return home in the Evening I found Mr. Warville and a Mr. de Saint Tries here—brought down by Mr. Porter who returned again.

	
   
   Jacques (Jean) Pierre Brissot de Warville (1754–1793), French journalist and reformer, came to the United States in July of this year as an agent for three European financiers who were interested in investing in the American public debt and in public lands. However, Brissot also had reasons of his own for coming. A warm friend of the United States and an admirer of Jean Jacques Rousseau, he was thinking of settling in America, possibly in the Shenandoah Valley and was planning to write a history of the new country (BRISSOTJ. P. Brissot de Warville. New Travels in the United States of America, 1788. Translated by Mara Soceanu Vamos and Durand Echeverria. Edited by Durand Echeverria. Cambridge, Mass., 1964., xi—xxi). It was this last project that brought him to Mount Vernon. Brissot, Lafayette wrote to GW 25 May 1788, “is . . . very desirous to Have a peep at Your papers, which Appears to me a deserved Condescension as He is Very fond of America, writes pretty well, and will set Matters in a proper light” (PEL). How much Brissot used GW’s papers during his brief stay, if at all, is not known, but he was well received by GW and was given, he said, “a great deal of information both on the recent war and on present conditions in America” (BRISSOTJ. P. Brissot de Warville. New Travels in the United States of America, 1788. Translated by Mara Soceanu Vamos and Durand Echeverria. Edited by Durand Echeverria. Cambridge, Mass., 1964., 345). From Mount Vernon, Brissot went to New York and sailed for France, where he soon became deeply involved in the French Revolution. He was a prominent member of the Paris Commune and a leader of the Girondist party, but during the Terror he fell from power and was guillotined.



   
   The chevalier de St. Trys (St. Tries, St. Trise, St. Fris), “a Captain in a french Rgt of dragoons,” had a letter of introduction to GW from Lafayette (4 May 1788, PEL). He had probably come to America on the ship that

brought Brissot, but did not return to France with him (Thomas Jefferson to Charles Thomson, 1 May 1788, James Madison to Jefferson, 12 Dec. 1788, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 13:122–23, 14:352–53; St. Trys to Benjamin Franklin, 25 July 1788, HAYSI. Minis Hays, ed. Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society. Philadelphia, 1908., 4:377).



 


Sunday 16th. Thermometer at 42 in the Morning—52 at Noon and 50 at Night—Lowering all day with the Wind fresh from the So. Wt.—towards Night the Wind shifted to the Eastward, and in the course of it rained.
Monsrs. Warville and Saint Tres returned to Alexandria in my Chariot.
 


Monday the 17th. Thermometer at 42 in the Morning—50 at Noon and 50 at Night. Warm and lowering.
It was this day and not yesterday that Mr. Warville and Mr. Staint trees went to Alexandria. An Officer in the Navy of the United Netherlands came here to dinner and stayed all Night—introduced by Mr. Jas. McHenry of Baltimore—his name Richard Daily.
I remained at home all day.
 


Tuesday 18th. Thermometer at 44 in the Morning—48 at Noon and 48 at Night. Warm and pleasant.
Rid to the Plantations at the Ferry, Frenchs & Dogue run.
At the Ferry—Six plows were at Work. All the other force of this place & Frenchs were digging Potatoes.
At Dogue run—Seven plows were at Work. The other hands were cleaning up Wheat which had been tread out and grubbing and Sprouting in the field where the Plows were.
The Muddy hole began to gather Corn in the New grd. at the home house yesterday.
Mr. Roger West dined here to day.
 


Wednesday 19th. Thermometer at 48 in the Morning—58 at Noon and 56 at Night. Lowering all day; but little wind and that from the Southward.
Rid to all the Plantations. In the Neck the Plows were at Work breaking up field No. 8. The other hands were stripping the Seed off the flax in order to Spread.
At Muddy hole—gathering & carrying home as on the preceeding days.
At Dogue run Sprouting the meadow—the weather being too heavy to tread Wheat.
At French’s & the Ferry the same Work going on as yesterday.
 



Thursday 20th. Thermometer at 46 in the Morning 56 at Noon and 56 at Night. A very heavy fog—and lowering Weather all day—with a light air from the No. East.
Went to Alexandria with Mrs. Washington. Dined with Colo. Henry Lee & Lady at Mr. Fendalls and returned home in the Evening. Found Doctr. La Moyeur here.

	
   
   Matilda Lee and her mother, Elizabeth Steptoe Lee Fendall, were both very ill. Neither ever fully recovered her health, Mrs. Fendall dying the next spring, and Matilda in the fall of 1790. The Lees stayed in Alexandria until the middle of March (GW to Henry Lee, 30 Nov. 1788, and Lee to GW, 2 and 23 Dec. 1788 and 14 Mar. 1789, DLC:GW).



 


Friday 21st. Thermometer at 52 in the Morning 56 at Noon and 56 at Night. Thick morning and dull through the day—without wind.
Visited the Plantations at the Ferry—Frenchs and D. Run.
At the two first—the Plows were at Work as usual. The other hands were digging Potatoes.
At Dogue run 7 plows were at Work—the other hands riddling Potatoes and putting them away in the Cellar which has been prepared for them.
Muddy hole People about Corn. Doctr. Lee came here to dinner and stayed all Night.


   
   riddling potatoes: removing soil from potatoes with a coarse sieve.



 


Saturday 22d. Thermometer at 50 in the Morning 66 at Noon and 66 at Night. A very thick fog in the Morning—but clear, calm & remarkably pleasant afterwards.
Docter Lee going away after breakfast I rid to all the Plantations.
In the Neck—Seven plows began to break up that part of field No. 8 wch. is directly opposite to Mr. [Abednego] Adams’s on the point. The other hands having finished spreading the flax were employed in threshing out Pease.
At Muddy hole—finished gathering the Corn in the New ground & Carting it to the Plantation. The Grey Mare slunk her fold.
At Dogue run—Seven Plows as usual were at Work. The other hands were Riddling Potatoes.
At the Ferry & French’s (which are now united under one management) Six plows were at Work as usual and the other People began to get Corn from the Ferry field No. part & to husk it.
Began at all the Plantations to feed my fatting hogs with Corn,

not finding that they throve much on Potatoes altho’ they eat them very greedily. This might be owing to their not having sufficient age, for they are all young and growing.

	
   
   Ferry and French’s plantations were put under the management of James Bloxham (GW to George Augustine Washington, 26 Aug. 1787, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 29:263–66; GW’s instructions for James Bloxham, 1 Jan. 1789, DLC:GW). GW called this area “the United Plantations” or simply “Ferry & French’s” until 1793 when he named it “Union Farm, or Plantation” (GW to Anthony Whitting, 27 Jan. 1793, DLC:GW).



 


Sunday 23d. Thermometer at 47 in the morning—54 at Noon and 56 at Night. A good deal of rain fell in the course of last Night and this day.
 


Monday 24th. Thermometer at 63 in the Morning—68 at Noon and 68 at Night. A brisk So. Wester with Clouds, Mists & Sun shine, alternately in the forenoon. Clear afterwards till Night, when the wind came out hard from the No. West but shifted to the No. Et. and rained a little in the Night. Visited the United Plantations, D. Run & Muddy hole.
At the first the People were husking Corn and the Plows at work in No. 7 at Frenchs breaking up for B. Wheat & Wheat next year.
At D. Run Seven plows were still at work in No. 3—the other hands riddling & stowing away Potatoes.
At Muddy hole—the Plows were at D. Run. The other hands were getting up Mud and threshing out Rye.
Messrs. Thos. and Ferdinand Fairfax came here to dinner and stayed all Night.

	
   
   GW today wrote letters of introduction for Ferdinando Fairfax to Samuel Powel and Dr. Thomas Ruston, both of Philadelphia. Ferdinando was preparing to go to that city “for the laudable purpose of compleating his Studies” (GW to Powel, ViMtvL; GW to Ruston, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 30:132).



 


Tuesday 25th. Thermometer at 42 in the Morning—36 at Noon and 36 at Night. Wind at No. East with rain in the morning heavy all day and sometimes dripping Rain.
At home all day, intending if the weather would have permitted to have gone up to the Great & Seneca falls by appointment made with Colos. Fitzgerald & Gilpin.
After dinner the two Mr. Fairfaxs went away.
 


Wednesday 26th. Thermometer at 40 in the Morning—46 at Noon and 46 at Night. Raining more or less all day—with the Wind at No. East.
 



Thursday 27th. Thermometer at 44 in the Morning—49 at Noon and 48 at Night. Clear and tolerably pleasant, with the Wind at So. Wt.
Rid to the Plantations (United) & to D. Run & Muddy hole.
At the first—Six plows were at Wk. and all the other hands were Grubbing in fields No. 7 at Frenchs, where the plowing was going on.
At Dogue Run—The Plows (Seven) were still at Work in field No. 3 and the other People removing Potatoes.
At Muddy hole (the Plows being at D. Run) the People were threshing Rye.
Colo. Blackburn and Mr. Gustavus Scott of Maryland came here to dinner & stayed all Night—as did a Mr. Packet.


   
   Gustavus Scott (1753–1800), of Cambridge, Md., was the youngest son of Rev. James Scott of Prince William County. A lawyer, he was educated at King’s College, Aberdeen, Scotland, and at the Inns of Court, London. He represented Somerset County in the Maryland conventions of 1775 and 1776 and was a delegate from Dorchester County in the assembly 1780–81 and 1783–85. During the latter session he played an active role in the creation of the Potowmack Company. He was elected to the Continental Congress in 1784 but was prevented from attending by bad health. GW appointed him a commissioner for the city of Washington in 1794 (GW to Tobias Lear, 28 Aug. 1794, DLC:GW).


	
   
   Mr. Packet, who lived at Bushfield with Bushrod Washington apparently as an employee, today brought a letter from Bushrod to GW, dated 20 Nov. 1788, in which Bushrod announced his intention of moving to Alexandria. The demands of his plantation and of his legal career, Bushrod had found, were incompatible. “The life as well as the capacity of man,” he wrote, “is insufficient to attain even a competant degree of perfection in more than one Study, and as my inclination is attached to that of Law, I wish not to be diverted from it.” Packet was on his way “up to Alexandria to enquire about the Rent of Houses in that place” (ViMtvL). This Mr. Packet may be the John Packett whom GW employed in some capacity from Aug. 1789 to Sept. 1791 (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 313).



 


Friday 28th. Thermometer at 44 in the Morning—45 at Noon and 45 at Night. Wind at No. Et. all day, with heavy clouds and at times thick mists—in the evening it Rained.
Colo. Blackburn & Mr. Scott not going away until towards Noon together with the suspiciousness of the day prevented me from riding.
 


Saturday 29th. Thermometer at 45 in the morning—54 at Noon and 50 at Night. Morning cloudy with the Wind at So. Wt. which veering round to the No. Wt. blew very hard & cleared.
Mr. Richd. Harrison, late Consul in Spain, Colo. Ramsay and

Mr. Snow came here to dinner and returned to Alexandria afterwards.
Rid to the two Plantations (united) to Dogue run, and to Muddy hole.
At the first, the Plows (6) were as usual at Work and all the others were digging Potatoes in the Ferry part.
At Dogue run—Seven plows were at Work. The other hands were digging, topping & stringing Carrots.
At Muddy hole. The Ploughs as usual, were at Dogue run. The other hand were (as yesterday) threshing Oats.
 


Sunday 30th. Thermometer at 34 in the Morning—46 at Noon and 46 at Night. The Wind was fresh from the No. West in the Morning and the grd., for the first time, this fall, pretty hard frozen. Towards noon the wind lulled; and at Night came out from the So. Wt. and lowered a good deal blowing fresh. It was this day & not yesterday that Mr. Harrison &ca. were here.
